                           Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 1 of 30



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone:    (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100

                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17

                18                                   UNITED STATES DISTRICT COURT
                19                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                20 TECHSHOP, INC., a California corporation,          CASE NO. 4:18-CV-01044-HSG (JCS)
                   DORIS A. KAELIN, in her capacity as
                21 Chapter 7 trustee for TECHSHOP, INC.,              DEFENDANTS’ RENEWED MOTION
                                                                      FOR JUDGMENT AS A MATTER OF
                22                     Plaintiff,                     LAW PURSUANT TO FED R. CIV. P.
                                                                      50(b)
                23             vs.

                24 DAN RASURE, et al.,                                Jury Trial held June 3-11, 2019.
                                                                      Judge: Haywood S. Gilliam, Jr.
                25                     Defendants.

                26
                          AND RELATED COUNTERCLAIMS
                27

                28

                                                                                  Case No. 4:18-CV-01044-HSG (JCS)
00811-99610/10956776.13               DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 2 of 30



                  1                               NOTICE OF MOTION AND MOTION
                  2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                  3           PLEASE TAKE NOTICE that on November 7, 2019, pursuant to Fed. R. Civ. P. 50(b)

                  4 Defendants will and hereby do renew their motion for judgment as a matter of law first made

                  5 orally at the close of Plaintiffs’ case on June 6, 2019 and supported by written briefing on June 10,

                  6 2019. (Dkt. 207). The judgment sought is dismissal with prejudice of the First Amended

                  7 Complaint. (Dkt. 45). This renewed motion for judgment as a matter of law is made on the

                  8 grounds that there was no evidence to support the jury’s verdict that: (1) Defendants’ use of

                  9 “TechShop 2.0” infringed Plaintiff’s TECHSHOP marks for more than two days—February 15

                10 and 16, 2018; or (2) Defendants’ use of “TheShop.build” infringed Plaintiff’s registered word

                11 mark TECHSHOP.

                12            This motion is based on this memorandum of points and authorities, the papers submitted

                13 in support of Defendants’ prior motion (Dkt. 207), and the records of this Court, including those

                14 regarding the trial proceedings from June 3, 2019 through June 12, 2019.

                15            Defendants respectfully request that the Court enter judgment as a matter of law that: (1)

                16 Defendants’ use of the name “TechShop 2.0” did not infringe Plaintiff’s marks for more than two

                17 days (February 15-16, 2018); and (2) Defendants’ use of the “TheShop.build” did not infringe

                18 Plaintiff’s registered marks. A proposed Order accompanies this motion.
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -i-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                           Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 3 of 30



                  1                                                      TABLE OF CONTENTS
                                                                                                                                                            Page
                  2
                      PRELIMINARY STATEMENT........................................................................................................1
                  3
                      STATEMENT OF FACTS.................................................................................................................2
                  4
                      I.        NATURE OF PLAINTIFF’S CLAIMS .................................................................................2
                  5
                      II.       STATUS OF THE PROCEEDINGS .....................................................................................2
                  6
                      III.      OVERVIEW OF EVIDENCE PRESENTED AT TRIAL.....................................................4
                  7
                      LEGAL STANDARD ........................................................................................................................9
                  8
                      ARGUMENT ...................................................................................................................................11
                  9
                      I.        DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                10              THAT “TECHSHOP 2.0” DID NOT INFRINGE BEFORE FEBRUARY 14 OR
                                AFTER FEBRUARY 16, 2018............................................................................................11
                11
                                A.         Plaintiff Consented to Defendants’ Use of “TechShop 2.0” Until at Least
                12                         February 14, 2018. ...................................................................................................12

                13              B.         Defendants Did Not Use “TechShop 2.0” After February 16, 2018........................14

                14 II.          DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                                THAT “THESHOP.BUILD” DOES NOT INFRINGE PLAINTIFF’S MARKS. ..............16
                15
                                A.         Plaintiff Consented to Defendants’ Use of “TheShop.build”...................................16
                16
                                B.         The Logo for “TheShop.build” Cannot Infringe as a Matter of Law Because
                17                         TECHSHOP Is Only Registered as a Word Mark. ..................................................17

                18              C.         There is No Evidence That “TheShop.build” Name Infringes.................................18
                19                         1.         Strength of Mark ..........................................................................................18

                20                         2.         Proximity of Goods, Convergence of Marketing Channels, and
                                                      Likelihood of Expansion ..............................................................................19
                21
                                           3.         Similarity of Marks ......................................................................................20
                22
                                           4.         Actual Confusion..........................................................................................22
                23
                                           5.         Customer Care..............................................................................................23
                24
                                           6.         Defendants’ Intent ........................................................................................23
                25
                      CONCLUSION ................................................................................................................................24
                26

                27

                28

00811-99610/10956776.13                                                              Case No. 4:18-CV-01044-HSG (JCS)
                                                                                            -i-
                                         DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 4 of 30



                  1                                                 TABLE OF AUTHORITIES
                  2                                                                                                                             Page(s)
                  3                                                                 Cases
                 4 555-1212.com, Inc. v. Commc’n House Int’l, Inc.,
                      157 F. Supp. 2d 1084 (N.D. Cal. 2001) ............................................................................... 15, 18
                 5 Ace v. Aetna Life Ins. Co.,
                     139 F.3d 1241 (9th Cir. 1998)....................................................................................................... 9
                 6
                   Am. Auto. Ass’n of N. California, Nevada & Utah v. Gen. Motors LLC,
                 7    367 F. Supp. 3d 1072 (N.D. Cal. 2019) ..................................................................................... 15

                 8 Am.2013
                       DJ Supply Inc. v. Am. Lighting Inc.,
                            WL 12123770 (C.D. Cal. May 2, 2013)............................................................................ 23
                 9 AMF Inc. v. Sleekcraft Boats,
                      599 F.2d 341 (9th Cir. 1979), abrogated in part on other grounds ............................... 18, 20, 24
                10 Brighton Collectibles, Inc. v. Dynasty Designs, LLC,
                      2008 WL 11339960 (S.D. Cal. Sept. 10, 2008) ......................................................................... 20
                11
                   Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,
                12    174 F.3d 1036 (9th Cir. 1999).................................................................................................... 23

                13 Cargill Inc. v. Progressive Dairy Sols., Inc.,
                      2008 WL 4532436 (E.D. Cal. Oct. 8, 2008), aff’d, 362 F. App’x 731 (9th Cir. 2010)................ 2
                14 Cieslikowski v. Chrysler,
                      2019 WL 978095 (C.D. Cal. Feb. 4, 2019) ................................................................................ 10
                15 Computer Access Tech. Corp. v. Catalyst Enterprises, Inc.,
                     273 F. Supp. 2d 1063 (N.D. Cal. 2003) ...................................................................................... 10
                16
                   Cutting Edge Sols., LLC v. Sustainable Low Maint. Grass, LLC,
                17    2014 WL 5361548 (N.D. Cal. Oct. 20, 2014) ............................................................................ 22

                18 Falcon  Stainless, Inc. v. Rino Companies, Inc.,
                      572 Fed.Appx. 483 (9th Cir. 2014) ............................................................................................ 18
                19 Karoun Dairies Inc. v. Los Altos Food Prod. Inc.,
                      107 F. App’x 785 (9th Cir. 2004)............................................................................................... 22
                20 Karoun Dairies, Inc. v. Karlacti, Inc.,
                      2012 WL 12846088 (S.D. Cal. Sept. 28, 2012) ......................................................................... 15
                21
                   Kennedy v. Applause, Inc.,
                22    90 F.3d 1477 (9th Cir. 1996)................................................................................................ 10, 14

                23 Ketab  Corp. v. Mesriani Law Grp.,
                      2016 WL 2902333 (C.D. Cal. May 18, 2016)............................................................................ 15
                24 Lakeside-Scott v. Multnomah Cty.,
                      556 F.3d 797 (9th Cir. 2009)...................................................................................................... 10
                25 Locomotor USA, Inc. v. Korus Co., Inc.,
                      46 F.3d 1142 (9th Cir. 1995)................................................................................................ 17, 20
                26
                   M2 Software, Inc. v. Madacy Entm’t,
                27    421 F.3d 1073 (9th Cir. 2005).................................................................................................... 19

                28 Mattel, Inc. v. MCA Records, Inc.,
                      28 F. Supp. 2d 1120 (C.D. Cal. 1998), aff’d, 296 F.3d 894 (9th Cir. 2002) .............................. 24
00811-99610/10956776.13                                                             Case No. 4:18-CV-01044-HSG (JCS)
                                                                                       -ii-
                                        DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 5 of 30



                 1 Mattel, Inc. v. Walking Mountain Prods.,
                      353 F.3d 792 (9th Cir. 2003)...................................................................................................... 18
                 2 Monster Cable Prods., Inc. v. Discovery Commc’ns, Inc.,
                      2004 WL 2445348 (N.D. Cal. Nov. 1, 2004)............................................................................. 15
                 3
                   Navcom Techonology, Inc. v. Oki Elec. Indus. Co.,
                 4   2017 WL 2617977 (N.D. Cal. June 16, 2017),
                     aff'd 756 F. App’x 682 (9th Cir. 2018).......................................................................................... 9
                 5 Network Automation, Inc. v. Advanced Sys. Concepts, Inc.,
                      638 F.3d 1137 (9th Cir. 2011).................................................................................................... 19
                 6
                   Nutri/Sys., Inc. v. Con–Stan Indus., Inc.,
                 7    809 F.2d 601, 605 (9th Cir.1987)............................................................................................... 18

                 8 One578
                        Indus., LLC v. Jim O’Neal Distrib., Inc.,
                           F.3d 1154 (9th Cir. 2009)........................................................................................ 18, 20, 22
                 9 Optimum Techs. Inc. v. Henkel Consumer Adhesives, Inc.,
                      496 F.3d 1231 (11th Cir. 2007).................................................................................................. 15
                10 Pierce Cty. Hotel Employees & Rest. Emps. Health Trust v. Elks Lodge, B.P.O.E.,
                     No. 1450, 827 F.2d 1324 (9th Cir. 1987)...................................................................................... 2
                11
                   Pinterest, Inc. v. Pintrips, Inc.,
                12    140 F. Supp.3d 997 (N.D. Cal. Oct. 21, 2015)........................................................................... 23

                13 Quality  Semiconductor, Inc. v. QLogic Corp.,
                      1994 WL 409483 (N.D. Cal. May 13, 1994) ............................................................................. 24
                14 Reserve Media, Inc. v. Efficient Frontiers, Inc.,
                      2017 WL 1377591 (C.D. Cal. April 14, 2017) .......................................................................... 22
                15 Tie Tech, Inc. v. Kinedyne Corp.,
                      296 F.3d 778 (9th Cir. 2002)...................................................................................................... 10
                16
                   Trovan Ltd. v. Pfizer Inc.,
                17    107 F. App’x 788 (9th Cir. 2004)............................................................................................... 23

                18 Venture  Corp. v. Barrett,
                      2015 WL 8479475 (N.D. Cal. Dec. 9, 2015), aff’d, 694 F. App’x 597 (9th Cir. 2017) ............ 10
                19 Villiarimo v. Aloha Island Air, Inc.,
                      281 F.3d 1054 (9th Cir. 2002).............................................................................................. 10, 14
                20
                                                                   Statutory Authorities
                21 15 U.S.C. § 1114(1) ...................................................................................................... 12, 14, 16, 17

                22 15 U.S.C. § 1114(1)(a) .............................................................................................................. 18, 24

                23                                                         Rules and Regulations

                24 Fed. R. Civ. P. 50(a)...................................................................................................................... 3, 9
                   Fed. R. Civ. P. 50(b).............................................................................................................. 9, 10, 11
                25

                26

                27

                28

00811-99610/10956776.13                                                               Case No. 4:18-CV-01044-HSG (JCS)
                                                                                           -iii-
                                          DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 6 of 30



                  1                                    PRELIMINARY STATEMENT
                  2           Defendants Dan Rasure, TheShop.build, LLC, and TheShop.build San Francisco, LLC

                  3 (collectively “Defendants”) respectfully request that the Court grant judgment as a matter of law

                  4 that they did not infringe Plaintiff’s TECHSHOP word marks. Specifically, Defendants seek

                  5 judgment as a matter of law that any infringement by use of the name “TechShop 2.0” was for a de

                  6 minimis period of time (no more than two days), and that “TheShop.build” did not infringe

                  7 Plaintiff’s registered marks.

                  8           First, Defendants are entitled to judgment as a matter of law that they did not infringe

                  9 Plaintiff’s word marks by using the name “TechShop 2.0” for more than two days—February 15

                10 and 16, 2018. The overwhelming contemporaneous documentary evidence introduced at trial, as

                11 well as the uniform trial testimony, established that Plaintiff consented to Defendants’ use of the

                12 name “TechShop 2.0” until at least February 14, 2018. In document after document, both parties

                13 used the name “TechShop 2.0” to refer to Defendants’ business. Plaintiff publicly announced its

                14 Memorandum of Understanding with Mr. Rasure and referred to his company as “TechShop 2.0.”

                15 The earliest date on which Plaintiff voiced anything close to an objection to such use was

                16 February 14, 2018. The evidence showed that Defendants changed their name to TheShop.build

                17 two days later—on February 16, 2018. Thus, no reasonable jury could find that Defendants

                18 infringed Plaintiff’s marks by using the name “TechShop 2.0” before February 14 (when Plaintiff
                19 consented to such use) or after February 16 (when Defendants were no longer using that name).

                20            Second, Defendants are entitled to judgment as a matter of law that “TheShop.build” does

                21 not infringe Plaintiff’s word marks. Defendants did not infringe by using a gear logo for

                22 “TheShop.build” or by using the name “TheShop.build.” Plaintiff sued only for infringement of

                23 its federal trademark registration, but Plaintiff does not have a registered trademark in its logo that

                24 features a gear for the letter “o” in “shop.” Thus, Plaintiff’s evidence regarding Defendants’ use

                25 of a logo featuring a gear is irrelevant. In any event, the unrebutted evidence at trial showed that

                26 Defendants used a gear logo for no more than three days—February 19, 20, and 21, 2018.

                27 Further, Plaintiff presented no evidence of likelihood of confusion based on Defendants’ use of the

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -1-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 7 of 30



                  1 name “TheShop.build.” Thus, no reasonable jury could find that the “TheShop.build” infringed

                  2 Plaintiff’s registered marks.

                  3                                       STATEMENT OF FACTS
                  4 I.         NATURE OF PLAINTIFF’S CLAIMS
                  5            This is a trademark infringement action.1 Plaintiff alleges federal trademark infringement.2

                  6 Plaintiff’s claim is based on Defendants’ alleged unauthorized use of Plaintiff’s service marks for

                  7 the word TECHSHOP, which were registered with the U.S. Patent and Trademark Office.

                  8 (TX0351, TX0352). Defendants answered and denied infringement. (Dkt. 50). Defendants

                  9 sought dismissal of the action, cancellation of Plaintiff’s trademark registrations, and an award of

                10 attorneys’ fees and costs. (Id.; Dkt. 42). Defendant Dan Rasure counterclaimed alleging a fraud

                11 cause of action. (Dkt. 42). Only Plaintiff’s federal trademark infringement claims are the subject

                12 of this Rule 50(b) motion.

                13 II.         STATUS OF THE PROCEEDINGS
                14             Trial before a jury commenced on June 3, 2019. Over a period of four days, Plaintiff

                15 presented the testimony of five witnesses: James Newton (Plaintiff’s founder and former

                16 director), Daniel Woods (Plaintiff’s former CEO), Douglas Busch (Plaintiff’s former outside

                17 director and investor), Dr. Eric Matolo (Plaintiffs’ damages expert), and Ryan Spurlock (the

                18
                19
                           1
                         While the marks at issue in this case are technically service marks, the parties have
                20 repeatedly referred to them as “trademarks.”
                           2
                21           Although Plaintiff’s First Amended Complaint alleged three causes of action—(1) federal
                      trademark infringement, (2) contributory trademark infringement, and (3) vicarious trademark
                22    infringement (Dkt. 45)—the last two causes of action have been waived and should be dismissed.
                      Plaintiff did not include allegations related to contributory trademark infringement or vicarious
                23    trademark infringement in either the Joint Pretrial Statement (Dkt. 155), the Proposed Jury
                24    Instructions (Dkt. 152), or its Proposed Verdict Form. (Dkt. 154). And, without objection from
                      Plaintiff, the latter two causes of action were not included in the final verdict form provided to the
                25    jury by the Court. Consequently, these two causes of action are waived. See Pierce Cty. Hotel
                      Employees & Rest. Emps. Health Trust v. Elks Lodge, B.P.O.E. No. 1450, 827 F.2d 1324, 1329
                26    (9th Cir. 1987) (“Issues not preserved in the pretrial order are eliminated from the action.”);
                      Cargill Inc. v. Progressive Dairy Sols., Inc., 2008 WL 4532436, at *4 (E.D. Cal. Oct. 8, 2008),
                27    aff’d, 362 F. App’x 731 (9th Cir. 2010) (finding waiver where plaintiff “failed to raise th[e] issue
                28    in the Pretrial Statement, in motions in limine, at any time during the trial, or at any time during
                      the process of preparing jury instructions and the verdict form”).
00811-99610/10956776.13                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -2-
                                     DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 8 of 30



                  1 former General Manager of Plaintiff’s San Francisco store). On June 6, Plaintiff rested its case.

                  2 Defendants then orally moved for judgment as a matter of law under Rule 50(a) and stated the

                  3 grounds for the motion on the record. With leave from the Court, Defendants filed their written

                  4 motion for judgment as a matter of law under Rule 50(a) on June 10. Dkt. 207. The Court

                  5 reserved decision on the motion. (Trial, Tr. ____).3

                  6            On June 6, 7 and 10, Defendants presented the testimony of four witnesses: James Newton

                  7 (recalled following the close of Plaintiff’s case), Dan Rasure (named Defendant and founder of

                  8 Defendants TheShop.build and TheShop.build SF), Jeremiah Johnson (contract CFO of

                  9 TheShop.build), and Mark Bünger (an expert on brand value in makerspaces). On June 12, the

                10 jury returned a verdict finding that Defendants’ use of both “TechShop 2.0” and “The Shop.build”

                11 infringed Plaintiff’s marks, and that such infringement was willful, but awarded no damages to

                12 Plaintiff. Dkt. 217. The jury determined that Plaintiff suffered $0 in lost licensing revenue as a

                13 result of the infringement, and that the Plaintiff should be awarded $0 in Defendants’ profits.

                14             Defendants respectfully maintain that the evidence presented at trial does not support the

                15 jury’s verdict as to infringement. Plaintiff presented no evidence that Defendants used the name

                16 “TechShop 2.0” without Plaintiff’s consent before February 14, 2018 or after February 16, 2018.

                17 Plaintiff presented no evidence that Defendants used a gear logo with the name “TheShop.build”

                18 before February 19, 2018 or after February 21, 2018. And, Plaintiff presented no evidence that
                19 Defendants used the name “TheShop.build” in a manner likely to cause confusion.4

                20

                21

                22

                23
                           3
                         As the Court is aware, Defendants could not afford the cost of a daily transcript of the jury
                24 trial. The trial transcript has been ordered. Defendants received some portions of the trial
                   transcript on July 23, but not with sufficient time to update all of the cites in this brief and other
                25 documents filed concurrently herewith. Defendants understand from the court reporter that the

                26 remainder of the trial transcript should be available later in the week. When the complete trial
                   transcript is available, Defendants will seek leave to amend their post-trial filings to include
                27 citations to the trial transcript.
                           4
                28         Defendants raised equitable defenses to Plaintiff’s infringement claim, which have not yet
                      been decided.
00811-99610/10956776.13                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -3-
                                     DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 9 of 30



                  1 III.      OVERVIEW OF EVIDENCE PRESENTED AT TRIAL
                  2           Plaintiff was founded in 2006 to provide a “makerspace” where members of the public

                  3 could join and use tools to build projects. (TX0028 at DR003067). Starting with a single location

                  4 in Menlo Park, Plaintiff expanded and ultimately operated makerspaces in ten locations around the

                  5 United States. (TX0028 at DR003063). Plaintiff then ran into serious financial difficulty. (See,

                  6 e.g. TX0306 [TechShop Board Resolution, dated 11/20/2016, stating, “The financial status of

                  7 TechShop, Inc., as of this date, and the stated position of TechShop, Inc. creditors regarding past

                  8 due obligations, will result in severe financial damage to TechShop in early January, and likely

                  9 result in it not being able to continue operation”]. On November 15, 2017, Plaintiff abruptly

                10 closed the doors of all of its U.S. makerspaces, as well as its corporate offices. (Trial Tr., ____.)

                11 Plaintiff filed for Chapter 7 bankruptcy on February 26, 2018. (Dkt. 45, ¶ 9). Plaintiff never

                12 reopened any of its U.S. makerspaces and presented no evidence that it intends to do so. (Trial

                13 Tr., ___.)

                14            Shortly after Plaintiff closed its U.S. locations, Defendant Dan Rasure approached Plaintiff

                15 to propose purchasing TechShop. (TX0032 [Rasure 11/17/2017 email]; Trial Tr. ____.) The

                16 parties executed a Memorandum of Understanding (“MOU”) for the purchase of TechShop’s

                17 assets, which was executed by Mr. Rasure and Plaintiff’s then-CEO, Dan Woods. (TX0610

                18 [Memorandum of Understanding (“MOU”), executed 12/01/2017]; Trial Tr. _____.) In the MOU,
                19 Mr. Rasure’s company was called “TechShop 2.0.” (TX610; Trial Tr. ______.) Both parties—

                20 Mr. Rasure and TechShop—had been referring to Mr. Rasure’s company as “TechShop 2.0” in the

                21 negotiations that led up to the execution of the MOU. (TX0596 [11/29/2017 email from Woods to

                22 Louise Larson, TechShop’s Director of Marketing, using the name TechShop 2.0]; TX0597

                23 [11/29/2017 email from Woods welcoming comments on public announcement regarding the

                24 execution of the MOU, using the name TechShop 2.0]; TX0921 [11/2017 email chain between

                25 Rasure and TechShop using the name TechShop 2.0]; TX0603 [11/2017 email chain between

                26 Rasure and TechShop using the name TechShop 2.0]; Trial Tr. ____.)

                27            After execution of the MOU, both parties announced the deal publicly. In those

                28 announcements, both parties identified Mr. Rasure’s company as “TechShop 2.0.” Plaintiff

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -4-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 10 of 30



                  1 announced the deal on Facebook, Instagram, and Twitter. (TX501 [12/01/2017 TechShop Inc.

                  2 Facebook post regarding the MOU, using the name TechShop 2.0]; TX0505 [12/01/2017

                  3 TechShop Brooklyn Facebook post regarding the MOU, using the name TechShop 2.0]; TX0527

                  4 [TechShop Austin Twitter tweet post regarding the MOU, using the name TechShop 2.0]; TX0528

                  5 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; TX0530

                  6 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; Trial Tr., ____.)

                  7 In each of those announcements, TechShop referred to Mr. Rasure’s company as “TechShop 2.0.”

                  8 (Id.) TechShop’s then-CEO also sent an email to everyone@techshop.ws announcing the deal,

                  9 and referring to Mr. Rasure’s company as “TechShop 2.0.” (TX0611 [12/01/2017 email

                10 forwarding announcement regarding the MOU, using the name TechShop 2.0]; Trial Tr. ____.)

                11 Defendants also issued a press release announcing that “TechShop 2.0” was a “new company,”

                12 and referring to “TechShop” as the “previous company” (TX-614; Trial Tr., ____). Mr. Rasure

                13 gave an interview referring to the “new entity we formed to buy the assets of TechShop” (TX-67).

                14            Following execution of the MOU, both parties continued to refer to Mr. Rasure’s company

                15 as “TechShop 2.0,” both in the course of the negotiations and in communications with third

                16 parties. (TX0613 [12/03/2017 email from Woods to Rasure and Robert Thomas, using the name

                17 TechShop 2.0]; TX0615 [12/03/2017 email from Woods to Rasure and TechShop using the name

                18 TechShop 2.0]; TX0616 [12/03/2017 email from Busch to Rasure using the name TechShop 2.0];
                19 TX0612 [12/03/2017 email from Busch to Rasure regarding the open letter to stakeholders using

                20 the name TechShop 2.0]; TX0753 [12/3/2017 announcement email from Woods regarding the

                21 MOU, using the name TechShop 2.0]; TX0619 [12/04/2017 email from Lara Croushore to Rasure

                22 forwarding the public announcement regarding the MOU, using the name TechShop 2.0]; TX0617

                23 [12/04/2017 email from Newton to Rasure and third party using the name TechShop 2.0];TX0906

                24 [12/2017 email chain between Rasure and TechShop using the name TechShop 2.0]; Trial Tr.

                25 ____.) For example, Mr. Busch circulated to Mr. Rasure and TechShop’s negotiating team an

                26 open letter to stakeholders. (TX612; Trial Tr., ____.) In his email, Mr. Busch said he would be

                27 posting the letter “on various relevant social media sites” later that day, and that he “expect[ed]

                28 this will be widely disseminated.” (Id.) In that open letter to stakeholders that would be “widely

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -5-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 11 of 30



                  1 disseminated,” Mr. Busch referred to Mr. Rasure’s company as “TechShop 2.0.” (TX612 at

                  2 DR00702; Trial Tr. ____.) And, Mr. Woods and Mr. Newton called Mr. Rasure’s company

                  3 “TechShop 2.0” in correspondence to third parties. (TX619; TX617; Trial Tr. ___.) On

                  4 December 6, 2017, TechShop sent Mr. Rasure a draft acquisition agreement. (TX0622

                  5 [12/06/2017 email from Woods to Rasure using the name TechShop 2.0]; Trial Tr., ____.) In the

                  6 draft agreement, Mr. Rasure’s company was called “TechShop 2.0.”

                  7           On December 12, 2017, TechShop advised Mr. Rasure that it was unilaterally and

                  8 prematurely terminating the MOU. (TX0919 [12/12/2017 email correspondence between Rasure,

                  9 TechShop, and Tonkon Torp LLP, using the name TechShop 2.0]; Trial Tr. ____.) In that

                10 correspondence from TechShop’s outside counsel, Mr. Rasure’s company is referred to as

                11 “TechShop 2.0.” (TX0919; Trial Tr., ____.) TechShop’s attorney did not tell Mr. Rasure to stop

                12 using the name “TechShop 2.0.” (TX0919; Trial Tr. ____.)

                13            The evidence at trial showed that TechShop continued to negotiate with Mr. Rasure and his

                14 company after terminating the MOU, and did so for another two months. (TX0652 [Rasure

                15 02/15/2018 email to TechShop]). In the course of those continued negotiations, both Mr. Rasure

                16 and TechShop referred to Mr. Rasure’s company as “TechShop 2.0.” (TX0634 [01/07/2018 email

                17 from Rasure to Woods and Busch using the name TechShop 2.0]; TX0635 [01/08/2018 email

                18 from Woods to Rasure using the name TechShop 2.0]; TX0636 [01/13/2018 email from Woods to
                19 Rasure using the name TechShop 2.0]; TX0639 [01/31/2018 email from Rasure to TechShop

                20 using the name TechShop 2.0]; TX0644 [02/01/2018 email from Rasure to TechShop containing

                21 rental agreement using the name TechShop 2.0]; TX0645 [02/01/2018 email from Woods to

                22 Rasure using the name TechShop 2.0]; TX0646 [02/02/2018 email from Rasure to TechShop

                23 using the name TechShop 2.0]; Trial Tr. ____.) TechShop even continued to refer to Mr. Rasure’s

                24 company as “TechShop 2.0” in correspondence with third parties and government entities.

                25 (TX0642 [01/31/2018 email from Woods to Ryan Lloyd using the name TechShop 2.0]; TX0896

                26 [02/13/2018 email from Woods to various third parties using the name TechShop 2.0]; TX0566

                27 [copy of Facebook post by Woods using the name TechShop 2.0]; Trial Tr., ____.) For example,

                28 on January 31, 2018, Mr. Woods called Mr. Rasure’s company “TechShop 2.0” in an email to

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -6-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 12 of 30



                  1 Ryan Lloyd of Williamson County, Texas, when authorizing Mr. Rasure to pay $11,423.19 of

                  2 TechShop back taxes. (TX0642 [01/31/2018 email from Woods to Ryan Lloyd using the name

                  3 TechShop 2.0]; Trial Tr., ____.)

                  4           Plaintiff presented no evidence at trial showing any objection from Plaintiff to Mr.

                  5 Rasure’s company using the name “TechShop 2.0” from late November 2017 through February

                  6 14, 2018. Rather, in that time period, TechShop did not object to Mr. Rasure’s use of the name

                  7 “TechShop 2.0.” (Trial Tr., ____.) Plaintiff’s witnesses contended that TechShop did not consent

                  8 to Mr. Rasure’s use of the name “TechShop 2.0” for the purpose of opening a makerspace unless

                  9 he finalized a deal with TechShop, and also claimed that TechShop only consented to Mr.

                10 Rasure’s use of the name “TechShop 2.0” for the purpose of the negotiations. (Trial Tr., ____.)

                11 Plaintiff, however, presented no documentary evidence to support this testimony.

                12            On February 12, 2018, Defendants announced that they would be opening a makerspace in

                13 San Francisco on February 19 called “TechShop 2.0.” Plaintiff sent Mr. Rasure a letter dated

                14 February 14, 2018 which Plaintiff contends is a cease and desist letter directed to Defendants’ use

                15 of “TechShop 2.0.” (TX0029, TX0334-35 [letter from TechShop, dated 02/14/2018 ]). That letter

                16 says that Mr. Rasure does not have the right to use TechShop’s trademarks (among other things),

                17 but does not say that TechShop contends use of the name “TechShop 2.0” infringes TechShop’s

                18 trademarks, or tell Mr. Rasure to cease and desist using that name. (Id.; Trial Tr., ____.)
                19            Subsequent documents confirm that the February 14 letter was not a cease and desist letter

                20 for “Techshop 2.0.” On February 15, Mr. Rasure continued his work on the acquisition and wrote

                21 Plaintiff’s officers and directors that it was a “great day.” (TX0652; Trial Tr., ___.) And on the

                22 morning of February 16, Mr. Rasure sent Plaintiff’s largest creditor Autodesk a proposal that

                23 would be part of the deal.      (TX0653; Trial Tr., ___.)

                24            Although Defendants dispute that the February 14, 2018 letter was a cease and desist letter,

                25 in the end this matters little. The February 14 letter was quickly superseded by what transpired

                26 during the evening of Friday, February 16. At 7:21 that night, Plaintiff’s counsel emailed Mr.

                27 Rasure. (TX0083, TX0656 [Plaintiff’s counsel’s email to Rasure, dated 02/16/2018]; Trial Tr.,

                28 ____.) The email attached a cease-and-desist letter demanding that Mr. Rasure and his companies

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -7-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 13 of 30



                  1 stop using the TechShop 2.0 name. (TX0083, TX0656; Trial Tr., ____.) The email also attached

                  2 a copy of a Complaint for trademark infringement filed in this Court earlier that day against Mr.

                  3 Rasure and his companies TechShop 2.0 LLC and TechShop 2.0 San Francisco LLC. (Id.) That

                  4 original Complaint (Dkt. 1) alleged the same federal trademark infringement claim set forth in

                  5 Plaintiff’s First Amended Complaint (Dkt. 45).

                  6           The original Complaint identified only one allegedly unauthorized use of the mark

                  7 TECHSHOP: Defendants’ use of the name TechShop 2.0. (Dkt. 1, ¶¶ 21-27). Within a matter of

                  8 hours after receiving the February 16 email, Defendants changed their name to TheShop.build.

                  9 (Trial Tr., ____.) Even though it was a holiday weekend, Defendants worked to change the name

                10 on everything as quickly as they could. (Trial Tr., ____.) Mr. Rasure testified that he took down

                11 the sign outside of the building that night, and took steps to change the name on the website.

                12 (Trial Tr., ____; TX001 [2/16/18 text message between Rasure and Jerry Gable]; TX1159

                13 [2/16/18 photo].) There were some things that took a little more time to switch over, but he

                14 worked to change everything as quickly as possible. (Trial Tr., ____.) At least as of February 17,

                15 2018, the day after the original Complaint was filed, Plaintiff’s CEO Woods was aware of

                16 Defendants’ name change. (TX 321 [02/17/2018 Woods email with subject line “comment for

                17 name change (techshop is now TheShop.Build)”]). He voiced no objection to the new name. (Id.)

                18 On February 19, Defendants opened TheShop.build. (Trial Tr., ____.) Defendants never opened a
                19 business with the name “TechShop 2.0.” (Trial Tr., ____.)

                20            There was testimony at trial that Plaintiff used its word marks in a blue and red logo that

                21 used a gear. (Trial Tr., ____; TX377.) Plaintiff’s service mark registrations do not cover this logo

                22 or any particular colors. (TX351; TX352.) Both registrations provide that “the mark consists of

                23 standard characters without claim to any particular font, style, size or color.” (Id.) There was

                24 further testimony that, for a brief period of time, Defendants used a logo for TheShop.build that

                25 was blue and red and used a gear. (Trial Tr., ____; TX330.) But, Mr. Rasure testified that the

                26 gear logo for TheShop.build was only used from February 19-21, 2018, and that he voluntarily

                27 stopped using it, unprompted by any objection by Techshop. (Trial Tr., ____.) His testimony that

                28 this logo was not ever used after February 21, 2018 was unrebutted. (Id.) The unrebutted

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -8-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 14 of 30



                  1 testimony also established that since March 2018, TheShop.build has used a different logo with

                  2 different colors and without a gear that looks nothing like Plaintiff’s unregistered gear logo:

                  3

                  4

                  5
                      (Trial Tr., ____; TX290 at DR056070.)
                  6
                              Defendants have operated TheShop.build since opening on February 19, 2018. Defendants
                  7
                      opened a second location in San Jose in August 2018 under the name TheShop.build. (Trial Tr.,
                  8
                      ____.) TheShop.build is nowhere mentioned in Plaintiff’s First Amended Complaint, which was
                  9
                      filed on August 13, 2018, six months after Defendants changed their name. (Dkt. 45). Official
                10
                      records in this case show that Plaintiff never objected to that new name until November 23, 2018,
                11
                      nine months after the original Complaint was filed and Defendants changed their name. (Dkt.
                12
                      128-7 [Supplemental Response to Int. 2 at p. 5, line 6]). Mr. Rasure confirmed in his trial
                13
                      testimony that TechShop did not advise him that it contended TheShop.build to be infringing until
                14
                      November 2018. (Trial Tr., ____.)
                15
                                                             LEGAL STANDARD
                16
                              Rule 50(a) provides:
                17
                                      (1) In General. If a party has been fully heard on an issue during a jury trial and the
                18            court finds that a reasonable jury would not have a legally sufficient evidentiary basis to
                              find for the party on that issue, the court may:
                19
                                      (A) resolve the issue against the party; and
                20                    (B) grant a motion for judgment as a matter of law against the party on a claim or
                              defense that, under the controlling law, can be maintained or defeated only with a
                21            favorable finding on that issue.

                22            As the language of the rule suggests, the Court may grant partial judgment as a matter of
                23 law on any issue. See, e.g., Ace v. Aetna Life Ins. Co., 139 F.3d 1241, 1248 (9th Cir. 1998);

                24 Navcom Techonology, Inc. v. Oki Elec. Indus. Co., 2017 WL 2617977, at *6 (N.D. Cal. June 16,

                25 2017), aff'd 756 F. App’x 682 (9th Cir. 2018).

                26            Rule 50(b) further provides that a party may renew a Rule 50(a) motion within 28 days
                27

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                         -9-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 15 of 30



                  1 after the entry of a final judgment5, and the Court may “(1) allow judgment on the verdict, if the

                  2 jury returned a verdict; (2) order a new trial; or (3) direct the entry of judgment as a matter of

                  3 law.”

                  4            “Overall, the plaintiff retains the ultimate burden of persuasion in a trademark

                  5 infringement action, namely proof of infringement.” Tie Tech, Inc. v. Kinedyne Corp., 296 F.3d

                  6 778, 783 (9th Cir. 2002). The standard for a renewed motion for judgment as a matter of law

                  7 under Rule 50(b) is the same as the standard for summary judgment: the Court “view[s] the

                  8 evidence in the light most favorable to the party in whose favor the jury returned a verdict and

                  9 draw[s] all reasonable inferences in her favor.” Lakeside-Scott v. Multnomah Cty., 556 F.3d 797,

                10 802 (9th Cir. 2009); see also Computer Access Tech. Corp. v. Catalyst Enterprises, Inc., 273 F.

                11 Supp. 2d 1063, 1066 (N.D. Cal. 2003) (“Motions for judgment as a matter of law in jury trials are

                12 governed under the same standard as summary judgment motions, albeit at a later stage of the

                13 proceeding.”). However, reasonable inferences “cannot be supported by only threadbare

                14 conclusory statements instead of significant probative evidence,” and thus “JMOL is appropriate

                15 when the jury could have relied only on speculation to reach its verdict.” Id.; see also

                16 Cieslikowski v. Chrysler, 2019 WL 978095, at *5 (C.D. Cal. Feb. 4, 2019) (granting JMOL where

                17 the jury had “no reasonable basis” to support its findings); Venture Corp. v. Barrett, 2015 WL

                18 8479475, at *4 (N.D. Cal. Dec. 9, 2015), aff’d, 694 F. App’x 597 (9th Cir. 2017) (same).
                19 Similarly, “uncorroborated and self-serving testimony” is insufficient to avoid judgment as a

                20 matter of law, especially when it is directly contradicted by other evidence in the record. See

                21 Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (“this court has refused

                22 to find a ‘genuine issue’ where the only evidence presented is ‘uncorroborated and self-serving’

                23 testimony.”); Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th Cir. 1996) (affirming grant of

                24 summary judgment for the defendant where only evidence submitted by plaintiff was

                25 “uncorroborated and self-serving” deposition testimony that “flatly contradicts her prior sworn

                26

                27         5
                        Defendants respectfully submit that the Court should not have entered Final Judgment as it
                28 did on June 26, 2019 (Dkt. 223) because Defendants also have equitable defenses that have not yet
                   been heard, and which are being presented in simultaneous briefing.
00811-99610/10956776.13                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -10-
                                     DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 16 of 30



                  1 statements and the medical evidence.”).

                  2            As set forth below, there was no evidence presented at trial that (1) the use of “TechShop

                  3 2.0” infringed Plaintiffs’ marks before February 14, 2018 or after February 16, 2018; (2) the use of

                  4 “TheShop.build” gear logo infringed Plaintiff’s marks before February 19, 2018 or after February

                  5 21, 2018, or (3) the use of the name “TheShop.build” infringed on Plaintiffs’ marks at all. Thus,

                  6 the jury could not have found infringement without speculation, and the Court should enter

                  7 judgment as a matter of law under Rule 50(b) against Plaintiff on its First Cause of Action of the

                  8 First Amended Complaint.6 (Dkt. 45, pp. 6-7).

                  9                                              ARGUMENT
                10 I.          DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                               THAT “TECHSHOP 2.0” DID NOT INFRINGE BEFORE FEBRUARY 14 OR
                11             AFTER FEBRUARY 16, 2018.
                12             This Court should enter judgment as a matter of law that Defendants did not infringe

                13 Plaintiff’s marks by using the name “TechShop 2.0” before February 14, 2018 or after February

                14 16, 2018. The jury could not have found Defendants’ use of “TechShop 2.0” infringed on

                15 Plaintiff’s marks for more than these two days—February 15 and 16, 2018—without speculation.

                16 The documentary evidence conclusively established that Plaintiff consented to Defendants’ use of

                17 the name “TechShop 2.0” until at least February 14, 2018, and Plaintiff offered no evidence to the

                18 contrary. And there was no evidence that Defendants used “TechShop 2.0” after they changed
                19 their name to “TheShop.build” on February 16, 2018. These two facts, taken together, show that

                20 Plaintiff failed to show infringement by “TechShop 2.0” other than for two days. Without such

                21 evidence, a reasonable jury does not have a legally sufficient evidentiary basis to find that Plaintiff

                22 proved its trademark infringement claims against Defendants as to their use of “TechShop 2.0”

                23 beyond that two-day period.

                24

                25

                26

                27
                           6
                28          As noted supra n. 2, Plaintiff’s Second and Third Causes of Action have been eliminated
                      from the case.
00811-99610/10956776.13                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -11-
                                     DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 17 of 30



                  1            A.     Plaintiff Consented to Defendants’ Use of “TechShop 2.0” Until at Least
                                      February 14, 2018.
                  2

                  3            The evidence affirmatively established that Plaintiff consented to Defendants’ use of the

                  4 name “TechShop 2.0” until at least February 14, 2018, which defeats its claims that Defendants’

                  5 use of that name constituted infringement through that date. Infringement of a registered

                  6 trademark is governed by 15 U.S.C. § 1114(1), which only prohibits use of a trademark “without

                  7 the consent of the registrant:”

                  8                   (1) Any person who shall, without the consent of the registrant—
                                      (a) use in commerce any reproduction, counterfeit, copy, or colorable imitation of a
                  9                   registered mark in connection with the sale, offering for sale, distribution, or
                                      advertising of any goods or services on or in connection with which such use is
                10
                                      likely to cause confusion, or to cause mistake, or to deceive; …
                11                    shall be liable in a civil action by the registrant for the remedies hereinafter
                                      provided. …
                12

                13 (emphasis added).

                14             The trial evidence established that both Defendants and Plaintiff used the name “TechShop

                15 2.0” to refer to Defendants in the period between November 17, 2017 through February 14, 2018.

                16 See supra at 4-6. Plaintiff itself referred to Mr. Rasure’s company as “TechShop 2.0” in the

                17 parties’ negotiations, in public announcements, and in communications with third parties. (Id.)

                18 Defendants introduced mountains of documentary evidence, and adduced unrebutted confirming
                19 testimony from Messrs. Newton, Woods and Rasure, showing Plaintiff’s consent to Defendants’

                20 use of the name “TechShop 2.0.”

                21             Plaintiff introduced no evidence—no testimony and not a single document—showing that

                22 it ever objected to the “TechShop 2.0” name during that entire time period. Nor could it do so;

                23 Plaintiff never objected to Defendants’ use of the name “TechShop 2.0” prior to February 14,

                24 2018. (Trial Tr., ____.) Viewed in the light most favorable to Plaintiff, the first time Plaintiff
                                                                                                7
                25 objected to “TechShop 2.0” was on February 14, two days before it filed suit. (TX0650

                26 [02/14/2018 email from Woods to Rasure attaching letter using the name TechShop 2.0]).

                27
                           7
                28         The February 14 letter did not actually state that Mr. Rasure did not have the right to use the
                      name “TechShop 2.0” or that the name infringed on Plaintiffs’ mark. (TX0650; Trial Tr. ____).
00811-99610/10956776.13                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -12-
                                     DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 18 of 30



                  1           At trial, Plaintiff’s witnesses claimed that TechShop consented to Mr. Rasure’s use of the

                  2 name “TechShop 2.0” only for use in negotiations with TechShop, and that Plaintiff did not

                  3 consent to Mr. Rasure using that name to open a makerspace unless it was in connection with

                  4 entering into a deal with TechShop. Plaintiff, however, presented no documentary evidence

                  5 supporting this testimony. In fact, these claims are squarely refuted by the contemporaneous

                  6 documentary evidence showing Plaintiff used the name “TechShop 2.0” to refer to Mr. Rasure’s

                  7 company outside the context of the negotiations, such as in public announcements and emails with

                  8 third parties. (See, e.g., TX0597 [11/29/2017 email from Woods welcoming comments on public

                  9 announcement regarding the execution of the MOU, using the name TechShop 2.0]; TX0611

                10 [12/01/2017 email from Elizabeth Bobek to Rasure forwarding the public announcement regarding

                11 the MOU, using the name TechShop 2.0]; TX0767 [12/01/2017 email from Woods to

                12 johnhuntdesign@gmail.com forwarding the public announcement regarding the MOU, using the

                13 name TechShop 2.0]; TX0753 [public announcement regarding the MOU, using the name

                14 TechShop 2.0]; TX0619 [12/04/2017 email from Lara Croushore to Rasure forwarding the public

                15 announcement regarding the MOU, using the name TechShop 2.0]; TX501 [12/01/2017 TechShop

                16 Inc. Facebook post regarding the MOU, using the name TechShop 2.0]; TX0505 [12/01/2017

                17 TechShop Brooklyn Facebook post regarding the MOU, using the name TechShop 2.0]; TX0527

                18 [TechShop Austin Twitter tweet post regarding the MOU, using the name TechShop 2.0]; TX0528
                19 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; TX0530

                20 [TechShop Instagram post regarding the MOU, using the name TechShop 2.0]; TX0614

                21 [12/03/2017 email from Rasure to Forbes using the name TechShop 2.0]; TX0642 [01/31/2018

                22 email from Woods to Ryan Lloyd using the name TechShop 2.0]; TX0647 [02/07/2018 email

                23 from Woods to Rasure regarding the status of the parties’ negotiations, does not object to the use

                24 of the name TechShop 2.0]; TX0566 [copy of Facebook post by Woods using the name TechShop

                25 2.0]; TX0921 [11/2017 email chain between Rasure and TechShop regarding public messaging

                26 using the name TechShop 2.0]; TX0612 [12/03/2017 email from Busch to Rasure regarding the

                27 open letter to stakeholders using the name TechShop 2.0]; TX0050 [12/03/2017 press release

                28 announcing TechShop acquisition, using the name TechShop 2.0]; TX0617 [12/04/2017 email

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -13-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 19 of 30



                  1 from Newton to Rasure and third party using the name TechShop 2.0]; TX0616 [12/03/2017 email

                  2 from Busch to Rasure using the name TechShop 2.0]; TX0081 [02/13/2018 email from Woods to

                  3 third parties using the name TechShop 2.0]; Trial Tr. ____.) Plaintiff’s witnesses’ self-serving

                  4 testimony that is directly contradicted by the contemporaneous record does not defeat judgment as

                  5 a matter of law. See Villiarimo, 281 F.3d at 1061 (“this court has refused to find a ‘genuine issue’

                  6 where the only evidence presented is ‘uncorroborated and self-serving’ testimony.”); Kennedy, 90

                  7 F.3d at 148 (affirming grant of summary judgment for the defendant where only evidence

                  8 submitted by plaintiff was “uncorroborated and self-serving” deposition testimony that “flatly

                  9 contradicts her prior sworn statements and the medical evidence.”).

                10            Given the undisputed documentary evidence and trial testimony of Plaintiff’s consent until

                11 at least February 14, 2018, and the clear language of 15 U.S.C. § 1114(1) that it does not cover

                12 activities undertaken with consent of the trademark owner, Defendants are entitled to judgment as

                13 a matter of law that their use of the name “TechShop 2.0” through February 14, 2018 did not

                14 infringe Plaintiff’s marks.

                15            B.     Defendants Did Not Use “TechShop 2.0” After February 16, 2018.
                16            The evidence established that, after receiving a cease and desist letter on February 16, 2018

                17 and notice that Plaintiff filed the present lawsuit, Mr. Rasure promptly took steps to change the

                18 name of his company from “TechShop 2.0” to “TheShop.build.” Within hours of receiving
                19 Plaintiff’s counsel’s February 16 email, Defendants changed their name to “TheShop.build.”

                20 (Trial Tr., ____.) Defendants worked to change the name on everything as quickly as they could.

                21 (Trial Tr., ____.) Mr. Rasure took down the sign outside of the building that night, and took steps

                22 to change the website. (Trial Tr., ____; TX001 [2/16/18 text message between Rasure and Jerry

                23 Gable]; TX1159 [2/16/18 photo].) Although Mr. Rasure testified that there were some things that

                24 took a little more time to switch over and Defendants ran into some technical difficulties,

                25 Defendants worked to change everything as quickly as possible. (Trial Tr., ____.) It is reasonable

                26 to expect Defendants would need some time to implement a new business name, and Defendants

                27 did so as quickly as possible. As of February 17, 2018, the day after the Complaint was filed,

                28 Plaintiff’s CEO knew of the name change. (TX 321 [02/17/2018 Woods email with subject line

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -14-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 20 of 30



                  1 “comment for name change (techshop is now TheShop.Build)”]). On February 19, Defendants

                  2 opened their business under the name “TheShop.build.” (Trial Tr., ____.) Defendants never

                  3 offered any makerspace services to customers under the name “TechShop 2.0.” (Trial Tr., ____.)

                  4            Plaintiff did not present any evidence of Defendants’ use of “TechShop 2.0” after February

                  5 16, 2018. Without evidence of such use, no reasonable jury could find that Plaintiff proved

                  6 Defendants infringed its marks by using the name “TechShop 2.0” after February 16, 2018.8 See

                  7 Optimum Techs. Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1242-44 (11th Cir.

                  8 2007) (affirming summary judgment based on evidence that defendant “ceased its ‘use in

                  9 commerce’ and plaintiff offered “no evidence that [the defendant] ever sold its [allegedly

                10 infringing] product with the [allegedly infringing mark] affixed to it.” (emphasis original))”);

                11 Ketab Corp. v. Mesriani Law Grp., 2016 WL 2902333, at *5 (C.D. Cal. May 18, 2016) (granting

                12 Rule 52(c) motion for judgment as a matter of law where “Plaintiff failed to present any evidence

                13 showing that [defendants] used [plaintiff’s mark]”); Karoun Dairies, Inc. v. Karlacti, Inc., 2012

                14 WL 12846088, at *5 (S.D. Cal. Sept. 28, 2012) (granting summary judgment where plaintiff

                15 “failed to demonstrate requisite use by Defendants of the . . . mark as necessary to establish the

                16 prima facie elements of any of its [Lanham Act] claims”); 555-1212.com, Inc. v. Commc’n House

                17 Int’l, Inc., 157 F. Supp. 2d 1084, 1092 (N.D. Cal. 2001) (granting summary judgment in part

                18 because plaintiff failed to show the defendant used the alleged infringing mark in commerce);
                19 Monster Cable Prods., Inc. v. Discovery Commc’ns, Inc., 2004 WL 2445348, at *7 (N.D. Cal.

                20 Nov. 1, 2004) (granting summary judgment where plaintiff did not prove that defendant used

                21 plaintiff’s mark in plaintiff’s market); Am. Auto. Ass’n of N. California, Nevada & Utah v. Gen.

                22 Motors LLC, 367 F. Supp. 3d 1072, 1092-94 (N.D. Cal. 2019) (finding use of the marks on some

                23 pages of a website and on emails “does not constitute sufficient use ‘in conjunction with’ the

                24
                           8
                25      The evidence that Plaintiff presented to show purported use of “TechShop 2.0” after
                   February 16, 2018 was almost entirely evidence of vendors or customers calling Defendants
                26 “TechShop 2.0,” not Defendants using that name (TX-90-91, TX-94, TX-100, TX-141, TX-187,
                   TX-268), or carryovers in the first couple of weeks after the name change (TX-148, TX-150, TX-
                27 152.) Plaintiff also pointed Mr. Rasure to an email referencing a “TechShop 2.0 San Jose”

                28 Facebook page, which Mr. Rasure explained was a page that was not affiliated with him. (TX-
                   193; Trial Tr. _____.)
00811-99610/10956776.13                                                          Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -15-
                                     DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 21 of 30



                  1 actual sale of the service” so as to constitute use in commerce). Accordingly, Defendants are

                  2 entitled to judgment as a matter of law that “TechShop 2.0” did not infringe Plaintiff’s marks after

                  3 February 16, 2018.

                  4 II.       DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW
                              THAT “THESHOP.BUILD” DOES NOT INFRINGE PLAINTIFF’S MARKS.
                  5

                  6           Plaintiff failed to introduce a scintilla of evidence that “TheShop.build” infringed. First,

                  7 the evidence showed that Plaintiff consented to Defendants’ use of “TheShop.build.” Second,

                  8 Plaintiff’s registration of “TECHSHOP” is a word mark only; the TechShop logo is not registered.

                  9 Therefore, Defendants’ brief use of a “gear logo” for “TheShop.build” cannot infringe Plaintiff’s

                10 marks as a matter of law, and any evidence of similarity in style, size, color, or any other

                11 unregistered aspect of the mark cannot support the jury’s verdict. Third, Plaintiff introduced no

                12 evidence of a likelihood of confusion between TECHSHOP and the name “TheShop.build.” For

                13 all of these reasons, the evidence does not support the jury’s verdict that “TheShop.build”

                14 infringed Plaintiff’s marks, and the Court should grant judgment as a matter of law.

                15            A.     Plaintiff Consented to Defendants’ Use of “TheShop.build”.
                16            As noted above, to prove infringement, Plaintiff must show Defendants’ use of a mark

                17 without its consent. 15 U.S.C. § 1114(1). Plaintiff, however, introduced no evidence that

                18 Defendants used the name “TheShop.build” without Plaintiff’s consent. Defendants began using
                19 the name “TheShop.build” on February 16, and Plaintiff had notice of the name change by the

                20 following day. (TX 321 [02/17/2018 Woods email].) Despite such notice, Plaintiff did not object

                21 to the use of the new name until November 23, 2018, nine months into this litigation. (Trial Tr.,

                22 ____; Dkt. 128-7 [Supplemental Response to Int. 2 at p. 5, line 6].) As a result of that long lapse

                23 in time before any objection was raised formally or informally, the evidence is undisputed that

                24 Defendants operated with consent until at least November 23, 2018. Thus, any jury verdict

                25 finding infringement by “TheShop.build” before November 23, 2018 is unsupportable.

                26

                27

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -16-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 22 of 30



                  1           B.     The Logo for “TheShop.build” Cannot Infringe as a Matter of Law Because
                                     TECHSHOP Is Only Registered as a Word Mark.
                  2

                  3           Although the evidence showed that Defendants briefly used a “gear logo” for the

                  4 “TheShop.Build,” that logo cannot infringe Plaintiff’s marks because Plaintiff’s marks are limited

                  5 to the word “TECHSHOP” in standard characters, “without claim to any particular font, size, or

                  6 color.” (TX0351, TX0352.) Since Plaintiff asserts only a claim for infringement of its registered

                  7 trademarks under 15 U.S.C. § 1114(1) (see Dkt. 45, ¶¶ 19-20), unregistered aspects of its mark—

                  8 such as style, size, or color—are irrelevant. See Locomotor USA, Inc. v. Korus Co., Inc., 46 F.3d

                  9 1142, at *3 (9th Cir. 1995) (“It is important to emphasize that only the LOCOMOTOR word mark

                10 was registered in the U.S. Patent and Trademark Office… . Although when a mark is registered in

                11 block letters every form of lettering is covered, including script letters, Locomotor’s logo and bag

                12 design are relevant only as unregistered trade dress elements…”). Here, Plaintiff’s registrations

                13 plainly state that they are limited to a word mark “without claim to any particular font, size, or

                14 color,” (see TX0351, TX0352), and Mr. Newton admitted this. (Trial Tr. ______.) Because

                15 Plaintiff’s marks do not cover its logo, the fact that the letter “o” is in the shape of a gear with ten

                16 prongs is irrelevant as a matter of law. The fact that it uses red and blue font is also irrelevant.

                17 Any likeness in the font, size, or color between Plaintiff’s unregistered logo and Defendants’ very

                18 briefly used “gear logo” is irrelevant. Plaintiff’s federal registrations do not cover any stylistic
                19 elements related to the word, and so any stylistic similarities are plainly unprotected by the

                20 trademark registrations. Again, Plaintiff asserted no claim based on trade dress or an unregistered

                21 mark. Not in its original Complaint. (Dkt. 1.) Not in its Amended Complaint. (Dkt. 45.)

                22            In any case, the unrebutted evidence is that Defendants only used the “gear logo” for three

                23 days: February 19, 20, and 21, 2018. (Trial Tr., _____.) Mr. Rasure testified that Defendants

                24 stopped using the logo on February 21, 2018, and Plaintiff offered no evidence to the contrary.

                25 (Trial Tr. _____.) Thus, even if the Court were to consider the stylistic aspects of the logo (which

                26 it should not), the logo could not have infringed for more than three days, and Defendants would

                27 be entitled to judgment as a matter of law that such infringement was limited to three days.

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -17-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 23 of 30



                  1           C.     There is No Evidence That “TheShop.build” Name Infringes
                  2           Finally, Plaintiff failed to show that the name “TheShop.build” infringes its marks because

                  3 it presented no evidence of a likelihood of confusion resulting from Defendants’ use of that name.

                  4 Likelihood of confusion is an essential element of an infringement claim; without evidence

                  5 supporting a likelihood of confusion, Plaintiffs’ claim fails as a matter of law. See 15 U.S.C.

                  6 § 1114(1)(a); see also One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1165 (9th Cir.

                  7 2009) (affirming summary judgment for defendant because “no reasonable factfinder could find a

                  8 likelihood of confusion...”); 555-1212.com, Inc. v. Commc’n House Int’l, Inc., 157 F. Supp. 2d

                  9 1084, 1092–93 (N.D. Cal. 2001) (“Without sufficient admissible evidence of likelihood of

                10 confusion, plaintiff cannot survive defendant’s motion for summary judgment.”). To determine

                11 whether a likelihood of confusion exists, courts apply the eight-factor test set out in AMF Inc. v.

                12 Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979), abrogated in part on other grounds as

                13 recognized in Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th Cir. 2003). Those

                14 factors are “1. strength of the mark, 2. proximity of the goods, 3. similarity of the mark, 4.

                15 evidence of actual confusion, 5. marketing channels used, 6. type of goods and the degree of care

                16 likely to be exercised by the customer, 7. Defendants’ intent in selecting the mark, and 8.

                17 likelihood of expansion of the product lines.” Id. The trial evidence shows that Defendants do not

                18 use the name “TheShop.build” in a manner that is likely to cause confusion.
                19                   1.      Strength of Mark

                20            The word “TECHSHOP”—which is all that is registered to Plaintiff—is not a strong mark.

                21 “[D]escriptive terms [] are inherently ‘weak’ marks.” Falcon Stainless, Inc. v. Rino Companies,

                22 Inc., 572 Fed.Appx. 483, 485 (9th Cir. 2014) (citing Nutri/Sys., Inc. v. Con–Stan Indus., Inc., 809

                23 F.2d 601, 605 (9th Cir.1987)). The name “TechShop” consists simply of two descriptive terms,

                24 “tech” and “shop,” smashed together. These words are hardly distinctive in the makerspace

                25 community. As Mr. Bünger testified, “tech” and “shop” are among the most common words used

                26 in makerspace names. (Trial Tr. ____.)

                27            Indeed, there was evidence of a third party’s use of “Techshop” at a convention in Atlanta

                28 just a month before trial. Specifically, Odyssey Expo used the name “Techshop” for its

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -18-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 24 of 30



                  1 classrooms, demonstrations, live equipment running on the floor and experts. (TX 1075 at

                  2 DR060496- 499). The convention featured a 33,350 sq. ft. space designated “Techshop” where

                  3 machinery was demonstrated. (TX 1075 at DR060503.)

                  4           Thus, TECHSHOP is an inherently weak mark. Plaintiff offered no evidence to the

                  5 contrary. Plaintiff offered no expert testimony on infringement generally, or and no evidence at

                  6 all on strength of mark specifically.

                  7                  2.      Proximity of Goods, Convergence of Marketing Channels, and Likelihood
                                             of Expansion
                  8
                              These three factors measure the amount of competition or potential competition between
                  9
                      the two parties, see Network Automation, Inc. v. Advanced Sys. Concepts, Inc., 638 F.3d 1137,
                10
                      1150-51 (9th Cir. 2011), and are taken together here because there is no competitive overlap given
                11
                      that Plaintiff has not competed in the market since November 15, 2017. Where two companies do
                12
                      not even compete for the same customers in the same marketing channels, there is unlikely to be
                13
                      confusion between them. See M2 Software, Inc. v. Madacy Entm’t, 421 F.3d 1073, 1084 (9th Cir.
                14
                      2005) (holding that lack of evidence of customer overlap “weighs heavily in the ultimate
                15
                      assessment that there was no triable issue of the likelihood of confusion”). The evidence showed
                16
                      that the two companies never used the same marketing channels or competed for customers.
                17
                      Plaintiff closed its doors on November 15, 2017. (Trial Tr., ____.) Since then, Plaintiff has not
                18
                      operated any makerspace services in the U.S. (Trial Tr., ____.) There was no evidence that
                19
                      Plaintiff has any intention of reopening. Mr. Rasure did not open a makerspace business until
                20
                      February 19, 2018, when TheShop.build opened its doors—over three months after Plaintiff
                21
                      closed. (Trial Tr., _____.) Thus, the parties did not offer similar services to customers or use
                22
                      similar marketing channels because they were not in business at the same time. And, there is no
                23
                      likelihood of expansion given that Plaintiff filed for bankruptcy and presented no evidence that it
                24
                      intends to reopen. As to these factors, Plaintiff did not offer any contrary evidence. Thus, these
                25
                      factors weigh heavily against a finding of infringement.
                26

                27

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -19-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 25 of 30



                  1                    3.     Similarity of Marks

                  2             The “TECHSHOP” word marks and “TheShop.build” are so dissimilar in sight, sound, and

                  3 meaning that no reasonable jury could find likelihood of confusion as a matter of law. See

                  4 Sleekcraft, 599 F.2d at 351 (“Similarity of the marks is tested on three levels: sight, sound, and

                  5 meaning.”); One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1165 (9th Cir. 2009)

                  6 (“Because the two marks are entirely different, we are satisfied that no reasonable jury could find

                  7 a likelihood of confusion”). The two names look different, as can be plainly seen:

                  8       Plaintiff’s Word Mark:                         Defendants’ Mark:
                  9

                10

                11

                12

                13
                      (TX351; TX352; TX290 at DR056070; Trial Tr., ____.) But, to provide a technical catalog of just
                14
                      some of the differences: “TheShop.build” (thirteen characters) is almost twice as long as
                15
                      “TechShop” (eight characters) and is formatted as a web address with its domain name following a
                16
                      period, while “TechShop” is just an ordinary name. Visually, Plaintiff’s marks are just the word
                17
                      TECHSHOP and so there is nothing visual to compare to “TheShop.build” logo.
                18
                                Plaintiff improperly compared “TheShop.build” to the visual look of Plaintiff’s
                19
                      unregistered logo. Initially, this is improper because Plaintiff’s marks only protect the word
                20
                      “TECHSHOP” in standard characters, “without claim to any particular font, size, or color.”
                21
                      (TX0351, TX0352). Thus, only similarities between the sight, sound, and meaning of the two
                22
                      words are relevant to the analysis. Evidence of Plaintiff’s marks’ appearance on logos or among
                23
                      other design elements is irrelevant as a matter of law, and cannot support a jury verdict of
                24
                      infringement. See Locomotor, 46 F.3d 1142, at *3 (“Where the marks arguably resemble one
                25
                      another is in their graphic representation on a logo tag containing numerous unregistered design
                26
                      elements, such as banners, color combinations and coats of arms. However, these trade dress
                27
                      elements are protected under Section 43(a)’s false designation of origin provision, not under
                28
                      Section 32(1)’s trademark infringement provision.”); see also Brighton Collectibles, Inc. v.
00811-99610/10956776.13                                                           Case No. 4:18-CV-01044-HSG (JCS)
                                                                        -20-
                                      DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 26 of 30



                  1 Dynasty Designs, LLC, 2008 WL 11339960, at *5 (S.D. Cal. Sept. 10, 2008) (“Although the

                  2 overall similarity of the products may form the basis for Plaintiff’s claim of trade dress

                  3 infringement, the relevant inquiry on Plaintiff’s trademark infringement claim is the similarity of

                  4 the marks, not the overall similarity of the parties’ products.”). As noted above, Plaintiff asserted

                  5 no trade dress or unregistered mark claim in this case. Supra at 16-17.

                  6             Of course, even if “TheShop.build’s” logo is compared to TechShop’s unregistered logo—

                  7 it should not be—the marks do not look similar:

                  8       Plaintiff’s Logo:                              Defendants’ Mark:
                  9

                10

                11

                12
                      (TX377; TX290 at DR056070; Trial Tr., ______.) “TheShop.build” logo is visually very different
                13
                      than Plaintiff’s unregistered logo, using different color writing, different color background, and a
                14
                      different design. Plaintiff completely ignored the logo for “TheShop.build” that has been in use
                15
                      since March 2018 (depicted in the charts above) when presenting its case. The Court will recall
                16
                      that during the entire case, Plaintiff’s counsel displayed the board below to the jury, which notably
                17
                      did not include “TheShop.build” logo Defendants have been using for over a year:
                18
                19

                20

                21

                22

                23

                24

                25

                26

                27
                                The two names also sound different (as can be plainly heard): “TheShop.Build” consists of
                28
                      four syllables beginning with a “the,” and the emphasis is on the words “shop” and “build.”
00811-99610/10956776.13                                                            Case No. 4:18-CV-01044-HSG (JCS)
                                                                       -21-
                                       DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 27 of 30



                  1 TechShop consists of two syllables and the emphasis is on the word “tech.” See Reserve Media,

                  2 Inc. v. Efficient Frontiers, Inc., 2017 WL 1377591 (C.D. Cal. April 14, 2017) (granting summary

                  3 judgment for defendant because of differences in number of words and syllables).

                  4           The only similarity of the marks is the word “shop.” But, Plaintiff does not own the word

                  5 “shop.” (TX351; TX352.) Both companies use the word “shop” in its ordinary meaning.

                  6 Makerspaces are workshops, and it is common to refer to a workshop as a “shop.” Plaintiff cannot

                  7 preclude other makerspaces from using the word “shop” in their names. See Karoun Dairies Inc.

                  8 v. Los Altos Food Prod. Inc., 107 F. App’x 785, 788 (9th Cir. 2004) (‘The only words of the

                  9 marks that are similar are ‘California Cheese,’ which Karoun concedes is an unprotectable

                10 descriptive phrase that lacks secondary meaning. The trademark as a whole is in no way

                11 confusing.”). This factor weighs in favor of finding no likelihood of confusion.

                12                   4.     Actual Confusion

                13            The evidence universally showed a lack of actual confusion between “TheShop.build”

                14 and TECHSHOP. The evidence presented showed that customers sent emails to “TheShop.build”

                15 email address acknowledging that the “former TechShop” was closed (TX-146, TX-731, TX-738),

                16 asking about the “previous owners” (TX-112, TX-727), asking about the status of Defendants’

                17 negotiations to “buy them out” (TX-727), and explicitly acknowledging the “new management”

                18 (TX-98). Customers even suggested new names for “TheShop.build.” (TX-146.) In contrast,
                19 Plaintiff did not establish that consumers experienced actual confusion between “TheShop.build”

                20 and Plaintiff. Despite having months to investigate, access to hundreds of Defendants’ customer

                21 emails, and access to its own customer list, Plaintiff did not present evidence showing actual

                22 confusion, or call a single customer willing to testify that they were confused.

                23            The absence of evidence of actual confusion alone weighs strongly against a finding of

                24 infringement, especially given that “TheShop.build” has been in business for over 15 months. See

                25 One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1165 (9th Cir. 2009) (holding no

                26 infringement as a matter of law where the trademark owner “has not produced evidence of actual

                27 confusion.”); see also Cutting Edge Sols., LLC v. Sustainable Low Maint. Grass, LLC, 2014 WL

                28 5361548, at *13 (N.D. Cal. Oct. 20, 2014) (“[W]here competing marks have been in use for a

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -22-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 28 of 30



                  1 significant period of time, lack of actual confusion is significant.”). Defendants’ affirmative

                  2 evidence of a lack of confusion shows all the more clearly that the jury’s finding of infringement

                  3 by “TheShop.build” was based on nothing but pure speculation.

                  4                  5.      Customer Care

                  5           The evidence at trial showed a high degree of customer care in this industry, suggesting

                  6 that customers are less likely to be confused. See Trovan Ltd. v. Pfizer Inc., 107 F. App’x 788,

                  7 790 (9th Cir. 2004). First, the evidence showed that customers paid significant fees to access

                  8 Plaintiff’s services (e.g., TX-354, TX-355), meaning that they are more likely to exercise care

                  9 before making a purchasing decision. See Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,

                10 174 F.3d 1036, 1060 (9th Cir. 1999) (holding customer care is higher for expensive items); Am.

                11 DJ Supply Inc. v. Am. Lighting Inc., 2013 WL 12123770, at *7 (C.D. Cal. May 2, 2013) (holding

                12 customers likely to exercise care – and therefore unlikely to be confused – when purchasing items

                13 worth “a couple hundred dollars”); Pinterest, Inc. v. Pintrips, Inc., 140 F. Supp.3d 997, 1019

                14 (N.D. Cal. Oct. 21, 2015) (Gilliam J.) (“the threshold activities required to gain access to the

                15 parties’ services force consumers to exercise more care than they normally would be expected to

                16 take with regard to free products.”). Second, the evidence showed that customers are well-

                17 connected to one another and the larger “maker” community, including through social media, in-

                18 person town hall meetings, and workshops. (Trial Tr., ____.) Emails showed that customers were
                19 aware of Plaintiff’s financial troubles and Mr. Rasure’s attempts to purchase TechShop. (See, e.g.,

                20 TX-727, TX-729, TX-738.) Customers’ involvement in the community shows that they are

                21 unlikely to be confused between Plaintiff and “TheShop.build.” Again, Plaintiff submitted no

                22 evidence suggesting that customers did not exercise care in this industry.

                23                   6.      Defendants’ Intent

                24            The evidence submitted shows that Defendants made every effort to avoid confusion.

                25 Defendants made multiple public announcements clearly distinguishing “TheShop.build” from

                26 “TechShop.” (See, e.g., TX-150, TX-290, TX-614.) At the first suggestion that Plaintiff believed

                27 Defendants were infringing by using “TechShop 2.0,” Defendants promptly changed their name to

                28 “TheShop.build” and announced the name change. (TX-321.) On their own initiative and not

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -23-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 29 of 30



                  1 prompted by any objection by Plaintiff, Defendants voluntarily stopped using a gear in their logo

                  2 after just 3 days. This conduct is inconsistent with a finding that Defendants intended to confuse

                  3 customers. See Mattel, Inc. v. MCA Records, Inc., 28 F. Supp. 2d 1120, 1142 (C.D. Cal. 1998),

                  4 aff’d, 296 F.3d 894 (9th Cir. 2002) (finding no evidence of intent where defendants “attempted to

                  5 disassociate themselves” from plaintiffs’ mark by issuing a disclaimer); Quality Semiconductor,

                  6 Inc. v. QLogic Corp., 1994 WL 409483, at *4 (N.D. Cal. May 13, 1994) (finding no evidence of

                  7 intent where defendant tried to “design a mark to avoid” potential trademark issues).

                  8                                                   ***

                  9           Balancing the Sleekcraft factors, no reasonable jury could find that Defendants used the

                10 name “TheShop.build” in a manner likely to cause confusion. Plaintiff did not establish likelihood

                11 of confusion, which is required to prove infringement. 15 U.S.C. § 1114(1)(a). Without evidence

                12 of use in a manner likely to cause confusion, a reasonable jury does not have a legally sufficient

                13 evidentiary basis to find that Plaintiff proved its trademark infringement claims against

                14 Defendants’ use of the name “TheShop.build.” Indeed, there was ample evidence to support the

                15 contrary conclusion—that there was no likelihood of confusion. Thus, Defendants are entitled to

                16 judgment as a matter of law that the name “TheShop.build” does not infringe Plaintiff’s marks.

                17                                             CONCLUSION
                18            Defendants request that the Court grant their motion for judgment as a matter of law and
                19 enter judgment dismissing the First Amended Complaint with prejudice as set forth above.

                20

                21

                22

                23

                24

                25

                26

                27

                28

00811-99610/10956776.13                                                         Case No. 4:18-CV-01044-HSG (JCS)
                                                                      -24-
                                    DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                          Case 4:18-cv-01044-HSG Document 233 Filed 07/23/19 Page 30 of 30



                  1 DATED: July 23, 2019                      By/s/ Andrea Pallios Roberts
                                                                Ann McFarland Draper (Bar No. 065669)
                  2                                             courts@draperlaw.net
                                                                Draper Law Offices
                  3                                             75 Broadway, Suite 202
                                                                San Francisco, California 94111
                  4                                             Telephone: (415) 989-5620
                  5                                             QUINN EMANUEL URQUHART &
                                                                SULLIVAN, LLP
                  6                                             Kevin P.B. Johnson (Bar No. 177129)
                                                                kevinjohnson@quinnemanuel.com
                  7                                             Andrea Pallios Roberts (Bar No. 228128)
                                                                andreaproberts@quinnemanuel.com
                  8                                             555 Twin Dolphin Drive, 5th Floor
                                                                Redwood Shores, California 94065-2139
                  9                                             Telephone:    (650) 801-5000
                                                                Facsimile:    (650) 801-5100
                10
                                                                Ed DeFranco (Bar No. 165596)
                11                                              eddefranco@quinnemanuel.com
                                                                51 Madison Avenue, 22nd Floor
                12                                              New York, NY 10010
                                                                Telephone:   (212) 849-7000
                13                                              Facsimile:   (212) 849-7100
                14
                                                                John E. Nathan (Pro Hac Vice)
                15                                              jnathan155@yahoo.com
                                                                John E. Nathan LLC
                16                                              1175 Park Avenue
                                                                New York, NY 10128
                17                                              Telephone:    (917) 960-1667

                18                                              Attorneys for Defendants and Counterclaimants

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

00811-99610/10956776.13                                                        Case No. 4:18-CV-01044-HSG (JCS)
                                                                 -25-
                                   DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
